The Chancellor.
It does not appear by the petition that this suit has ever, been revived against the administrator of Robinson, or that he is before this court in any way, so as to give the chancellor jurisdiction to order him to pay the bill of costs due to his solicitor or counsel. The solicitor has a perfect remedy at law to recover what is due from his client. But the latter may apply to this court to have the solicitor’s bill taxed and to stay proceedings at law thereon, upon an undertaking to pay what shall be found due. (2 Atk. 114 11 Ves. 325. Buck’s Ca. 388.) In such cases the court has jurisdiction over its officers; and the client, by applying to *277the court and undertaking to pay what is found due on taxation, gives the court jurisdiction to compel a performance of that undertaking; which performance may be enforced by attachment. But the court has no jurisdiction to order the taxation of the bill, as between solicitor and cliant, on the application of the solicitor himself. (Sayers v. Walond, 1 Sim. & Stu. R. 97.) If the solicitor has no money of the client in his hands, and there is no fund in court on which he has a lien for his costs, he may go before the proper taxing officer and get his costs taxed, and then proceed at law thereon. Or he may bring his suit without taxation, at his election, leaving the client to make an application on his part if he wishes a taxation of the costs.
The petition in this case must be dismissed.